Title: Thomas Boylston Adams to John Adams, 13 July 1795
From: Adams, Thomas Boylston
To: Adams, John


          
            My dear Sir.
            The Hague July 13th: 1795.
          
          The flattering reception which my Letters have met with from you, and the expressions of commendation you have been pleased to use respecting them, would excite sensations of vanity, if I could consider them in any other light, than as the effusions of parental partiality, & paternal indulgence. As a tribute of affectionate approbation, I shall cherish it with fondness, & rember it with gratitude.
          Your kind favors of April 21st: & 26. have been some time in my possession. They present to my mind many objects of deep & interesting reflection, and are replete with that useful instruction, which your communications never fail to afford.
          If to you the state of Europe is enigmatical & incomprehensible, it is no less so I believe to the mind of every reflecting man. Its Wars its Revolutions, and its Convulsions, must have their course, but what will follow in their train, or where they will terminate is beyond the reach of calculation, if not above the flight of imagination to ascertain. If a second Iron age does not speedily commence its dominion, nay, if it does not actually exist, it will not be because mankind in the old world are not richly deserving of it, as their follies & their crimes seem calculated to hasten its progress. The powers of Europe, one & all, seem to have lost every thing but their pretensions to former greatness, and these appear to increase in proportion as their actual conditions become desperate. Diminished Empire begets an expansion of pride, and recollected splendor is taken as the standard of aspiring claims.— Between such dispositions, who shall undertake to mediate? It would be to assume the task of reconciling mortified though not humiliated vanity, with the extravagance of new fledged success, & the arrogance of systematic agrandizement.
          Rational grounds for the expectation of peace are as you observe Sir, not to be seen. Perhaps from necessity something may be expected, but there is surely nothing to be hoped for from amicable or pacific dispositions.
          Since the death of the Son of Louis 16th: there seems to have

arisen a wonderful activity among the Royalists both external & internal. The Hostage is no longer to be endangered by their exertions; and the safety of the royal infant can no longer afford an apology for their indolence. Favored by a squadron of the English Fleet a descent has lately been effected upon the French Coast in the neighborhood of L’Orient; from 10 to 15 thousand Emigants are said to have been landed, and if report be true they have been joined by a formidable number of the inhabitants of that quarter. The Convention have employed the most vigorous means for defeating this enterprize, and have dispatched two of their members, Tallien & Blad, to superintend the operations of the Republican forces. Another naval victory has been gained by a division of the British Fleet under Admiral Bridport, in which the Brest squadron lost three Ships of the Line.
          The new plan of Constitution, now under consideration of the National Convention will doubtless cause much speculation in our Country. If I mistake not the temper of the times, it will be cried up by a particular class of our Citizens as a model of perfection, for experience has shewn, that, let the political breeze blow from whatever point of the Compass it may in France, it never fails to produce a coincident variation in the American weather vane. Your Book Sir, has been both consulted and cited upon this occasion, but I believe you would be loth to acknowledge the sketch of a Constitution, as being formed & fashioned after your prescriptions.
          Boissy-d’Anglas, the Organ of the Committee of Eleven, upon the occasion of presenting the Organic Laws to the Convention, pronounced a very Eloquent discourse; he develops the motives which actuated the Commission in their researches, and enters fully into an investigation of the plan. In quoting your work, to prove the necessity of a separation of powers & a division of Legislative functions, he was guilty of a misnomer as to the Author, by giving you the addition of Samuel instead of John. If the reputation of the quoter were not in some measure compromitted in this error, one might suppose that there was as much of intention as of ignorance in it.
          As yet I have seen only an imperfect sketch of the most important outlines of this new project. If it contains less of Nedhamism, Turgotism, or Franklinism, than the former essays, I believe that it also abounds very little with Adamsism. What will be the fate of it, seems yet to be doubtful, but it is said, very little expectation of its practicability is formed of it in France.
          
          The future boundaries of the French territory, were lately proclaimed by Merlin de Thionville to the “Soldiers of Liberty,” upon the occasion of the surrender of the fortress of Luxemburg. “Luxembourg,” says the proclamation, “que l’Univers l’apprenne, est pour toujours lié aux destinées de la Republique Françoise. Mais, que dis-je? Luxembourg! Tous les pays, où votre valeur a porté les drapeaux de la liberté, tous les pays que vous avez arrosés de votre sang, & conquis au prix de vos dangers, partageront les bienfaits de la Revolution, que vous avez défenduë. De l’Océan aux rives du Rhin, des Pyrenées à la Zeelande, il n’-y aura qu’ une Loi, qu’ un peuple, qu’ un territoire.”
          The whole proclamation is in the same style, and the reflections which have been made upon it have adduced the maxim, that “the more an Empire extends its limits, the less susceptible is it of a Republican form.”
          My Brother has already enclosed to you the plan for the Convocation of a National Convention in this Country. You observe Sir, that your “curiosity is quite awake to see the new Dutch Constitution.” The chance of your being gratified in this particular, very shortly, seems to be small. If one may be permitted to judge from the total silence which reigns here with respect to this object, of the importance which is attached to it by the Community, it might be said that a solicitude to avoid an examination or enquiry concerning it, is all that can be predicated of the public opinion.
          As to “intolerance in political discussions” which you hope will not appear, if I mistake not a species of such a spirit already prevails too powerfully; not in actual persecution as yet, but in the well grounded persuasion of a great portion of this community, that public discussion would awaken it. It is this apprehension which restrains every species of political investigation in the public prints, & which connected with the want of confidence between individuals, renders society as insipid as it is uninstructive. This Country has no doubt merited in former times a character for learning. But the celebrity which the researches of her Litterati have obtained, cannot save her at the present day from the reproach of a total apparent apathy toward Sientific speculations.
          We have anticipated your injunctions concerning the regularity of exercise. We have frapped the “Barrier derriére la maison du Bois,” almost every day. In addition to the pleasantness of the walk, it derives some satisfaction from the reflection, that we every day tread the same path, which you were used to frequent.
          
          Presenting my affectionate remembrance to all our friends, through your kindness, I remain with sentiments of respectful attachment, Dear Sir, / your Son
          
            Thomas B Adams.
          
        